Title: John Adams to Cotton Tufts, 21 February 1787
From: Adams, John
To: Tufts, Cotton


     
      Dear Sir
      London Feb. 21. 1787
     
     Having determined to return to Pens hill, I begin to think in what a pitiful Condition I shall find my Meadow and Hill &c &c. Poor as a heath I Suppose, as I found them, but am determined they shall not remain long in such a contemptible plight. This is therefore to beg the favour of you to purchase for me Josh. Bracketts Heap at his stable for a year, and desire my Brother or my Tenant to hire Boats and Teams to transport it to Braintree, and to bring a proportional Quantity of Marsh Mud and street Dust to be laid in heaps for manure. Belcher remembers the whole Proscess. Draw upon me, as soon as possible for the Cash to defray all Expences. I am determined not to remain an Hour in Europe after the Expiration of my Commission to this Court. So I shall embark in January or February 1788 for Boston, if possible, if not, for New York in the Packett.
     
      I am, my dear sir, with much Affection your Friend
      John Adams
     
    